Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to a REQUEST FOR CONTINUED EXAMINATION filed on June 24, 2021 for patent application 16/418715. 

Status of Claims
2.	Claims 1-20 were examined in the previous office action dated March 25, 2021. As a response to the March 25, 2021 office action, Applicant has Amended claims 1-3, 5, 7-10, 12, 15-17, 19, 20; Cancelled claims 4, 11, 18; and Added claims 21-25.
Claims 1-3, 5-10, 12-17, and 19-25 are now presented for examination in this office action.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-3, 5-10, 12-17, and 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite training models and predicting a future value.
The limitation of training models and predicting a future value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


4.	Claims 1-3, 5-10, 12-17, and 19-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turney et al. (U.S. Publication Number: 2018/0313557).
As to independent claim 1, Turney discloses an environmental control system for a building, the system comprising: 
building equipment operable to affect a variable state or condition of the building (e.g., HVAC equipment to drive the temperature of the building zone to the optimal temperature) (see Paragraph [0106]); and 
a controller comprising a processing circuit configured to (e.g., model predictive controller) (see Paragraph [0056]): 
predict a future value of the heat disturbance using one or more heat disturbance models (e.g., model trained from historical load data to predict the heat load disturbance) (see Paragraph [0200]), wherein the one or more heat disturbance models are trained on estimated historical values of the heat disturbance (e.g., state/disturbance estimator 520 can record a history of disturbance estimates and provide the history of disturbance estimates to load/rate predictor) (see Paragraph [0198]); and 
control the building equipment based on the predicted future value of the heat disturbance (e.g., model predictive controller includes a load/rate predictor configured to predict a value of an unmeasured heat load disturbance experienced by the building zone at each of the plurality of time steps in the optimization period; model predictive controller generates an HVAC load model, the HVAC load model may describe the amount of heating or cooling) (see Paragraph [0059] and [0110]).
As to independent claim 8, Turney discloses a method for operating building equipment in a building, the method comprising: 

predicting a future value of the heat disturbance using the one or more heat disturbance models (e.g., state/disturbance estimator 520 can record a history of disturbance estimates and provide the history of disturbance estimates to load/rate predictor) (see Paragraph [0198]); and 
controlling the building equipment using the predicted future value of the heat disturbance (e.g., model predictive controller includes a load/rate predictor configured to predict a value of an unmeasured heat load disturbance experienced by the building zone at each of the plurality of time steps in the optimization period; model predictive controller generates an HVAC load model, the HVAC load model may describe the amount of heating or cooling) (see Paragraph [0059] and [0110]). 
As to independent claim 15, Turney discloses one or more non-transitory computer-readable media containing program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
training one or more heat disturbance models based on the estimated historical values of a heat disturbance affecting the building (e.g., model trained from historical load data to predict the heat load disturbance) (see Paragraph [0200]); 
predicting a future value of the heat disturbance using the one or more heat disturbance models (e.g., state/disturbance estimator 520 can record a history of disturbance estimates and provide the history of disturbance estimates to load/rate predictor) (see Paragraph [0198]); and 
controlling the building equipment based on the predicted future value of the heat disturbance (e.g., model predictive controller includes a load/rate predictor configured to predict a value of an unmeasured heat load disturbance experienced by the building zone at each of the plurality of time 
As to dependent claim 2, Turney teaches the system of claim 1, wherein the processing circuit is further configured to train the one or more heat disturbance models by: training a deterministic heat disturbance model using the estimated historical values of the heat disturbance; and training a stochastic heat disturbance model using the estimated historical values of the heat disturbance and the deterministic heat disturbance model; wherein the one or more heat disturbance models comprise the deterministic heat disturbance model and the stochastic heat disturbance model (e.g., uses a deterministic plus stochastic model trained from historical load data to predict the heat load disturbance) (see Paragraph [0200]). 
As to dependent claim 3, Turney teaches the system of claim 21, wherein the disturbance model is an oscillator function with a frequency of one day (see Figure 17). 
As to dependent claim 5, Turney teaches the system of claim 1, wherein predicting the future value of the heat disturbance comprises: estimating a deterministic heat disturbance for a future time step; predicting a stochastic heat disturbance for the future time step; and predicting the future value of the heat disturbance for the future time step based on the stochastic heat disturbance for the future time step and the deterministic heat disturbance for the future time step (e.g., load/rate predictor is configured to predict a value of the unmeasured heat load disturbance experienced by the building zone at each of the plurality of time steps in the optimization period; load/rate predictor 518 uses a deterministic plus stochastic model trained from historical load data to predict the heat load disturbance) (see Paragraph [0074] and [0200]). 
As to dependent claim 6, Turney teaches the system of claim 5, wherein predicting the stochastic heat disturbance for the future time step comprises: performing an online state estimation; calculating a current residual based on the online state estimation and an estimated deterministic heat 
As to dependent claim 7, Turney teaches the system of claim 21, wherein predicting the future value of the heat disturbance comprises: applying one or more Kalman gain parameters to the augmented system model; performing a system identification process to determine values of the one or more Kalman gain parameters; and estimating a current stochastic heat disturbance based on the augmented system model with the one or more Kalman gain parameters and one or more current environmental conditions (e.g., estimator gain identifier 516 can be configured to calculate the state/disturbance estimation gain K referred to in other contexts as the disturbance matrix or Kalman filter gain) (see Paragraph [0162]). 
As to dependent claim 9, Turney teaches the method of claim 23, wherein the disturbance model is a second order model with known parameters (e.g., large amount of parameters, which requires a large amount of data to properly select the model order and appropriate input-output representation) (see Paragraph [0153]). 
As to dependent claim 10, Turney teaches the method of claim 23, wherein the disturbance model is an oscillator function with a frequency of one day (see Figure 17). 
As to dependent claim 12, Turney teaches the method of claim 8, wherein predicting the future value of the heat disturbance comprises: estimating a deterministic heat disturbance for a future time step; predicting a stochastic heat disturbance for the future time step; and predicting the future value of the heat disturbance for the future time step based on the stochastic heat disturbance for the future 
As to dependent claim 13, Turney teaches the method of claim 12, wherein predicting the stochastic heat disturbance for the future time step comprises: performing an online state estimation; calculating a current residual based on the online state estimation and an estimated deterministic heat disturbance for a current time step; and predicting the stochastic heat disturbance for the future time step based on a trained autoregressive model and the current residual (e.g., load/rate predictor is configured to predict a value of the unmeasured heat load disturbance experienced by the building zone at each of the plurality of time steps in the optimization period; load/rate predictor 518 uses a deterministic plus stochastic model trained from historical load data to predict the heat load disturbance) (see Paragraph [0074] and [0200]). 
As to dependent claim 14, Turney teaches the method of claim 8, wherein predicting the heat disturbance comprises: applying one or more Kalman gain parameters to the augmented system model; performing a system identification process to determine values of the one or more Kalman gain parameters; and estimating a current stochastic heat disturbance based on the augmented system model with the one or more Kalman gain parameters and one or more current environmental conditions (e.g., estimator gain identifier 516 can be configured to calculate the state/disturbance estimation gain K referred to in other contexts as the disturbance matrix or Kalman filter gain) (see Paragraph [0162]). 
As to dependent claim 16, Turney teaches the non-transitory computer-readable media of claim 25, wherein the disturbance model is a second order model with known parameters (e.g., large amount 
As to dependent claim 17, Turney teaches the non-transitory computer-readable media of claim 25, wherein the disturbance model is an oscillator function with a frequency of one day (see Figure 17). 
As to dependent claim 19, Turney teaches the non-transitory computer-readable media of claim 15, wherein predicting the future value of the heat disturbance comprises: estimating a deterministic heat disturbance for a future time step; predicting a stochastic heat disturbance for the future time step; and predicting a forecasted heat disturbance for one or more subsequent time steps based on the stochastic heat disturbance for the future time step and the deterministic heat disturbance for the future time step (e.g., load/rate predictor is configured to predict a value of the unmeasured heat load disturbance experienced by the building zone at each of the plurality of time steps in the optimization period; load/rate predictor 518 uses a deterministic plus stochastic model trained from historical load data to predict the heat load disturbance) (see Paragraph [0074] and [0200]). 
As to dependent claim 20, Turney teaches the non-transitory computer-readable media of claim 15, wherein predicting the future value of the heat disturbance comprises: applying one or more Kalman gain parameters to the augmented system model; performing a system identification process to determine values of the one or more Kalman gain parameters; and estimating a current stochastic heat disturbance based on the augmented system model with the one or more Kalman gain parameters and one or more current environmental conditions (e.g., estimator gain identifier 516 can be configured to calculate the state/disturbance estimation gain K referred to in other contexts as the disturbance matrix or Kalman filter gain) (see Paragraph [0162]).
As to dependent claim 21, Turney teaches the system of Claim 1, wherein the processing circuit is further configured to: obtain training data relating to operation of the building equipment at a plurality of historical time steps; perform a system identification process to identify parameters of a 
As to dependent claim 22, Turney teaches the method of Claim 8, further comprising estimating the historical values of the heat disturbance affecting the building for a plurality of historical time steps based on a set of training data for the plurality of historical time steps, the set of training data consisting of data other than the historical values of the heat disturbance (e.g., load/rate predictor is configured to predict a value of the unmeasured heat load disturbance experienced by the building zone at each of the plurality of time steps in the optimization period) (see Paragraph [0074]).
As to dependent claim 23, Turney teaches the method of Claim 8, further comprising: performing a system identification process to identify parameters of a system model for the building; augmenting the system model with a disturbance model; and estimating the historical values of the heat disturbance using the augmented system model (e.g., state/disturbance estimator 520 can record a history of disturbance estimates and provide the history of disturbance estimates to load/rate predictor) (see Paragraph [0198]).
As to dependent claim 24, Turney teaches the non-transitory computer-readable media of Claim 15, wherein the operations further comprise estimating the historical values of the heat disturbance affecting the building for a plurality of historical time steps based on a set of training data for the plurality of historical time steps, the set of training data consisting of data other than the historical values of the heat disturbance (e.g., load/rate predictor is configured to predict a value of the unmeasured heat load disturbance experienced by the building zone at each of the plurality of time steps in the optimization period) (see Paragraph [0074]).
As to dependent claim 25, Turney teaches the non-transitory computer-readable media of Claim 15, wherein the operations further comprise: performing a system identification process to identify parameters of a system model for the building; augmenting the system model with a disturbance model; and estimating the historical values of the heat disturbance using the augmented system model (e.g., state/disturbance estimator 520 can record a history of disturbance estimates and provide the history of disturbance estimates to load/rate predictor) (see Paragraph [0198]).

Response to Arguments
6.	Applicant’s arguments and amendments filed June 24, 2021 have been fully considered are now moot in light of new grounds of rejections necessitated by the amendment.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117